Citation Nr: 0115937	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  99-23 835A	)	DATE
	)
	)

THE ISSUES

1.  Whether clear and unmistakable error was committed in 
that portion of a March 11, 1988, Board decision which denied 
a rating in excess of 10 percent for post traumatic stress 
disorder.  

2.  Whether clear and unmistakable error was committed in 
that portion of a March 11, 1988, Board decision which denied 
a rating in excess of 10 percent for narcolepsy. 



REPRESENTATION

Moving Party represented by:  James W. Stanley, Jr., Attorney 
at Law



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969.

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the veteran as to clear and 
unmistakable error in those portions of a March 11, 1988, 
Board decision which denied entitlement to ratings in excess 
of 10 percent for post-traumatic stress disorder and 
narcolepsy.  


FINDINGS OF FACT

1.  The March 11, 1988, Board decision found that entitlement 
to ratings in excess of 10 percent for post-traumatic stress 
disorder and narcolepsy was not warranted based on the 
evidence then of record.  

2.  Neither the veteran nor his attorney has alleged a 
sufficient basis to conclude that clear and unmistakable 
error was committed in the March 11, 1988, Board decision.


CONCLUSION OF LAW

The allegations of clear and unmistakable error in those 
portions of a March 11, 1988, Board decision which denied 
entitlement to ratings in excess of 10 percent for post-
traumatic stress disorder and narcolepsy fail to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. § 20.1404(b) 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It has been contended that clear and unmistakable error (CUE) 
was committed in those portions of a March 11, 1988, Board 
decision which denied entitlement to ratings in excess of 10 
percent for post-traumatic stress disorder and narcolepsy.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2000).

The motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b) (2000).

The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  
38 C.F.R. § 20.1400 (2000).  38 C.F.R. § 20.1403 relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed

(1) General.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.


(2) Special rule for Board decisions issued on or after July 
21, 1992. For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  (Authority: 38 U.S.C.A. §§ 
501(a), 7111).

A review of the December 1999 motion from the veteran's 
attorney reflects, at essence, no more than disagreement as 
to how the facts were weighed or evaluated 

by the Board in its March 1988 determination that entitlement 
to ratings in excess of 10 percent was not warranted for 
post-traumatic stress disorder or narcolepsy.  The Board's 
weighing and evaluation of the evidence, in determining the 
proper rating to be assigned for a disability, does not 
constitute clear and unmistakable error.  38 C.F.R. § 
20.1403(d)(3).  The arguments raised on this motion fail to 
satisfy the specific requirements for CUE allegations, as set 
forth in 38 C.F.R. § 20.1404(b).  In absence of the specific 
type of allegations required under 38 C.F.R. § 20.1404(b), 
the motion must be denied.


ORDER

The motion for revision of those portions of the March 11, 
1988, Board decision which denied entitlement to ratings in 
excess of 10 percent for post-traumatic stress disorder and 
narcolepsy on the grounds of CUE is denied.




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 



